             Case 3:19-cv-02881-WHA Document 71 Filed 02/12/20 Page 1 of 6



 1   Mark W. Bucher
 2
     mark@calpolicycenter.org
     CA S.B.N. # 210474
 3   Law Office of Mark W. Bucher
 4   18002 Irvine Blvd., Suite 108
     Tustin, CA 92780-3321
 5   Phone: 714-313-3706
 6   Fax: 714-573-2297

 7   Brian K. Kelsey (Pro Hac Vice)
 8   bkelsey@libertyjusticecenter.org
     Reilly Stephens (Pro Hac Vice)
 9   rstephens@libertyjusticecenter.org
10   James J. McQuaid (Pro Hac Vice to be filed)
     jmcquaid@libertyjusticecenter.org
11   Liberty Justice Center
12   190 South LaSalle Street, Suite 1500
     Chicago, Illinois 60603
13   Phone: 312-263-7668
14   Fax: 312-263-7702
     Attorneys for Plaintiff
15   Additional counsel listed on the next page
16                              UNITED STATES DISTRICT COURT
17                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
     Isaac Wolf,
19                      Plaintiff,
                                                      Case No. 3:19-cv-02881-WHA
20
     v.
21
     University Professional & Technical
22
     Employees, Communications Workers of             JOINT STIPULATION AND
23   America Local 9119; Janet Napolitano, in         [PROPOSED] ORDER FOR
     her official capacity as President of the        DISMISSAL WITH PREJUDICE
24
     University of California; Joshua Golka, in
25   his official capacity as Executive Director of
26
     the California Public Employment Relations
     Board; and Xavier Becerra, in his official
27   capacity as Attorney General of California,
28
          Case No. 3:19-cv-02881-WHA              1
          JOINT STIPULATION FOR DISMISSAL
            Case 3:19-cv-02881-WHA Document 71 Filed 02/12/20 Page 2 of 6



 1                    Defendants.
 2
     Gilbert J. Tsai
 3   Hanson Bridgett LLP
     425 Market Street, 26th Floor
 4
     San Francisco, CA 94105
 5   415-777-3200
     Fax: 415-541-9366
 6
     gtsai@hansonbridgett.com
 7   Attorney for Defendant Janet Napolitano
 8
   Jerry T. Yen
 9 Office of Attorney General
   1300 I Street
10
   Sacramento, CA 95814
11 916-210-7836

12
   jerry.yen@doj.ca.gov
   Attorney for Defendants Joshua Golka and Xavier Becerra
13

14
     Arthur Liou
     Julia Lum
15   Danica Li
16
     Leonard Carder, LLP
     1330 Broadway, Suite 1450
17   Oakland, CA 94612
18
     510-272-0169
     Fax: 510-272-0174
19   aliou@leonardcarder.com
20   jlum@leonardcarder.com
     dli@leonardcarder.com
21   Attorneys for Defendant University Professional and Technical Employees
22

23

24

25

26

27

28
         Case No. 3:19-cv-02881-WHA            2
         JOINT STIPULATION FOR DISMISSAL
             Case 3:19-cv-02881-WHA Document 71 Filed 02/12/20 Page 3 of 6



 1         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties, through
 2   undersigned counsel, hereby stipulate to the dismissal with prejudice of Defendant Joshua
 3   Golka, in his official capacity as Executive Director of the California Public Employment
 4   Relations Board, from this action.
 5

 6

 7   Dated: February 10, 2020
 8                                          Respectfully submitted,
 9
                                            /s/ Mark W. Bucher
10                                          Mark W. Bucher
11                                          mark@calpolicycenter.org
                                            CA S.B.N. # 210474
12
                                            Law Office of Mark W. Bucher
13                                          18002 Irvine Blvd., Suite 108
                                            Tustin, CA 92780-3321
14
                                            Phone: 714-313-3706
15                                          Fax: 714-573-2297
16

17                                          /s/ Brian K. Kelsey
                                            Brian K. Kelsey (Pro Hac Vice)
18
                                            bkelsey@libertyjusticecenter.org
19                                          Reilly Stephens (Pro Hac Vice)
                                            rstephens@libertyjusticecenter.org
20                                          James J. McQuaid (Pro Hac Vice to be filed)
21                                          jmcquaid@libertyjusticecenter.org
                                            Liberty Justice Center
22                                          190 South LaSalle Street
23                                          Suite 1500
                                            Chicago, Illinois 60603
24                                          Phone: 312-263-7668
25                                          Fax: 312-263-7702
26
                                            Attorneys for Plaintiff
27

28
          Case No. 3:19-cv-02881-WHA              3
          JOINT STIPULATION FOR DISMISSAL
        Case 3:19-cv-02881-WHA Document 71 Filed 02/12/20 Page 4 of 6



 1                                     /s/ Gilbert J. Tsai
 2                                     Gilbert J. Tsai
                                       Hanson Bridgett LLP
 3                                     425 Market Street, 26th Floor
 4                                     San Francisco, CA 94105
                                       415-777-3200
 5                                     Fax: 415-541-9366
 6                                     gtsai@hansonbridgett.com
                                       Attorney for Defendant Janet Napolitano
 7

 8                                     /s/ Jerry T. Yen
                                       Jerry T. Yen
 9                                     Office of Attorney General
10                                     1300 I Street
                                       Sacramento, CA 95814
11                                     916-210-7836
12                                     jerry.yen@doj.ca.gov
                                       Attorney for Defendants Joshua Golka and Xavier
13                                     Becerra
14
                                       /s/ Arthur Liou
15                                     Arthur Liou
16                                     Julia Lum
                                       Danica Li
17                                     Leonard Carder, LLP
18                                     1330 Broadway, Suite 1450
                                       Oakland, CA 94612
19                                     510-272-0169
20                                     Fax: 510-272-0174
                                       aliou@leonardcarder.com
21                                     dli@leonardcarder.com
22                                     jlum@leonardcarder.com
                                       Attorneys for Defendant University Professional
23                                     and Technical Employees
24

25

26

27

28
     Case No. 3:19-cv-02881-WHA             4
     JOINT STIPULATION FOR DISMISSAL
             Case 3:19-cv-02881-WHA Document 71 Filed 02/12/20 Page 5 of 6



 1                                     FILER’S ATTESTATION
 2         Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I, Brian K. Kelsey,
 3   attest that concurrence in the filing of this document has been obtained.
 4

 5                                          /s/ Brian K. Kelsey
 6                                          Brian K. Kelsey

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
          Case No. 3:19-cv-02881-WHA              5
          JOINT STIPULATION FOR DISMISSAL
             Case 3:19-cv-02881-WHA Document 71 Filed 02/12/20 Page 6 of 6



 1                                     [PROPOSED] ORDER
 2         Having reviewed and considered the foregoing stipulation, the stipulation is
 3   approved. Defendant Joshua Golka, in his official capacity as Executive Director of the
 4   California Public Employment Relations Board, is hereby dismissed with prejudice from
 5   this action. The dismissal is as to Mr. Golka only and has no effect upon the other
 6   defendants.
 7         IT IS SO ORDERED.
 8

 9   Dated: ____________________
             February 12, 2020.             ________________________________________
10                                                HONORABLE WILLIAM H. ALSUP
                                                  UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
          Case No. 3:19-cv-02881-WHA             6
          JOINT STIPULATION FOR DISMISSAL
